                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO: 3:17-cr-76-TJC-JBT

RODERICK RANDOLPH LESTER                        ORDER ON MOTION FOR
                                                SENTENCE REDUCTION UNDER
                                                18 U.S.C. § 3582(c)(1)(A)


                                       ORDER

       Upon motion of          the defendant          the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant     Roderick     Randolph      Lester    is   a   41-year-old    inmate

incarcerated at Edgefield FCI, serving an 84-month term of imprisonment for

robbery affecting interstate commerce and possession of a firearm by a

convicted felon (Doc. 48, Judgment), as well as a consecutive 16-month term of

imprisonment for violating the conditions of supervised release. 1 According to


1      See United States v. Roderick R. Lester, No. 3:10-cr-296-TJC-JBT, Dkt. Entry 99.
the Bureau of Prisons (BOP), he is scheduled to be released from prison on

November 27, 2023. Defendant seeks compassionate release because he asserts

that the two caregivers of his five children have each become medically

incapacitated. (Doc. 64, Motion for Compassionate Release; see also Doc. 67,

Sealed Exhibit; Doc. 69, Affidavit of Theodosia Tucker; Doc. 70, Supplemental

Exhibit). The United States has responded in opposition. (Doc. 72, Response).

      Ordinarily, a district court “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c). However, as amended by the First

Step Act, § 3582(c)(1) provides in relevant part:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A). A movant for compassionate release bears the burden

of proving that a sentence reduction is warranted. United States v. Heromin,

No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf.

United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under

§ 3582(c)(2) bears the burden of proving that a sentence reduction is

appropriate). “Because the statute speaks permissively and says that the

district court ‘may’ reduce a defendant’s sentence after certain findings and

considerations, the court’s decision is a discretionary one.” United States v.



                                         2
Harris, 989 F.3d 909, 911 (11th Cir. 2021).

      In attempting to establish extraordinary and compelling circumstances,

Defendant relies on U.S.S.G. § 1B1.13, cmt. 1(C). The policy statement

provides that extraordinary and compelling reasons may exist based on family

circumstances, such as “[t]he death or incapacitation of the caregiver of the

defendant’s minor child or minor children.” U.S.S.G. § 1B1.13, cmt. 1(C)(i).

      First, Defendant contends that Theodosia Tucker – Defendant’s mother

and the caretaker of two of his minor children – “has developed a laundry list

of medical issues that have led to her deteriorating health and inability to

properly care for Mr. Lester’s two minor children.” (Doc. 64 at 4–5). Defendant

attached a letter from Ms. Tucker, in which she states:

      I am taking [care] of two small children ages 8 and 4 years old. I have
      had three surgeries on both knees and my neck where I have herniated
      [discs]. I am still having problems with my neck and back. I have pre-
      diabetes, high blood pressure. I do need my son home to help me, because
      I am to have surgery in the [near] future, I have no one to take care of
      me while I am unable to care for me.

(Doc. 64-3, Movant’s Exhibit D). Defendant submitted an affidavit from Ms.

Tucker stating substantially the same things. (Doc. 69, Affidavit of Theodosia

Tucker). Defendant also submitted two sets of sealed medical records

pertaining to Ms. Tucker, which the Court has considered. (Doc. 67, Sealed

Medical Records; Doc. 70, Supplemental Medical Records).




                                         3
      Although the record supports Defendant’s contention that Ms. Tucker

suffers from chronic health issues, the record does not show that she is

incapacitated. The record reflects that Ms. Tucker continues to work as a night

auditor at a Sleep Inn, where she has been employed since April 2018. (Doc.

64-4, Def. Exhibit E). The manager at the Sleep Inn describes Ms. Tucker as a

hard worker and an asset to the company. (Id.). To the extent Defendant

suggests Ms. Tucker will be temporarily incapacitated due to an upcoming

surgical procedure, Defendant has submitted no evidence that surgery is

scheduled or when it would occur. As the United States observes, “defendant

has supported that there may be a short-term incapacitation of Ms. Tucker as

she recovers from surgery at some indeterminate time in the future,” but “[t]his

is not a sufficient reason to grant [Defendant] compassionate release,

particularly in consideration of the length of time defendant has left to serve

on his sentence.” (Doc. 72 at 9).

      Second, Defendant contends that Helen Jessica Meeks – the mother and

caregiver to three of Defendant’s other children – is also disabled or

incapacitated. (Doc. 64 at 5). Defendant asserts that Ms. Meeks suffers from

seizures, preeclampsia, high blood pressure, and type 2 diabetes. Id. He asserts

that these conditions render Ms. Meeks unable to provide care for the children.

Id. Defendant further contends that no caregivers are available other than

himself. Id. However, as the United States points out, Defendant has


                                       4
submitted no evidence to support these bare assertions. (Doc. 72 at 8). The lack

of evidence matters because a movant for compassionate release bears the

burden of proof. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2.

Accordingly, the Court finds that Defendant has not demonstrated

extraordinary and compelling circumstances. 2

       Moreover, even if the Court accepted the allegations that Ms. Tucker and

Ms. Meeks are incapacitated, the record casts doubt on whether Defendant

would be a suitable caretaker for the five children. Parts of the PSR to which

Defendant did not object reflect that Defendant’s domestic relationships,

including with his children, have been marked by turmoil and violence. On one

occasion, Defendant attempted to drop off his 6-year-old son, J.R., with his

mother at a domestic violence shelter, but when J.R.’s mother refused to exit

the shelter, “the defendant became angry and fired a gun several times into

the air before leaving with [J.R.]. This event was witnessed by several

individuals.” (PSR at ¶ 87). 3 “Prior to this event, the Florida Department of


2       The Court recognizes that several circuit courts have concluded that U.S.S.G. § 1B1.13
does not apply to defendant-initiated motions for compassionate release, and therefore does
not bind district courts. See, e.g., United States v. Aruda, No. 20–10245, 2021 WL 1307884
(9th Cir. Apr. 8, 2021) (published) (collecting cases); United States v. Brooker, 976 F.3d 228
(2d Cir. 2020). The Eleventh Circuit Court of Appeals has not yet ruled on this issue, though
the matter is pending in several cases. The Court’s decision does not depend on the resolution
of this issue because it would reach the same conclusion even if it has discretion not to follow
§ 1B1.13 and its commentary.
3      Defendant advised the Probation Officer that J.R.’s mother was at the shelter because
she feared an ex-boyfriend. (PSR at ¶ 87 n.1; Doc. 42 at CM/ECF p. 37). Otherwise, Defendant
did not object to the factual accuracy of paragraph 87.


                                               5
Children and Families (DCF) had received abuse and neglect reports regarding

the child. Specifically, [i]n May 2015, DCF became involved after the defendant

threatened to harm [J.R.] with a gun.” (Id.). On yet another occasion, “DCF

received an abuse report after the defendant visited [J.R.’s mother’s] residence

and pulled a gun on her roommate. [J.R.] was home at the time.” (Id.). These

facts give the Court concern about Defendant’s fitness as a caretaker for five

children, one of whom appears to be the same child Defendant once reportedly

threatened with a gun.

      Finally, and in any event, the sentencing factors under 18 U.S.C. §

3553(a) do not support a reduction in sentence. Defendant was convicted of

robbery affecting interstate commerce and possession of a firearm by a

convicted felon after he pulled a gun on a tire store employee and stole a tire.

(Doc. 33, Plea Agreement at 20-23). He committed the instant offense despite

being on supervised release for a previous federal conviction for possession of

a firearm by a convicted felon. (PSR at ¶¶ 51, 56). Prior to the instant offense,

Defendant had been convicted of manslaughter, possession of a firearm by a

convicted felon (twice), and burglary of a structure, among other offenses. (Doc.

33 at 22-23). According to the BOP, Defendant has more than two and a half

years remaining on his term of imprisonment. In view of all the § 3553(a)

factors, reducing Defendant’s sentence is not warranted at this time.




                                       6
        Accordingly, Defendant Roderick Randolph   Lester’s Motion for

Compassionate Release (Doc. 64) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 6th day of May,

2021.




Lc 19

Copies:
Counsel of record
Defendant




                                   7
